MEMORANDUM DECISION                                                          FILED
                                                                        May 09 2017, 9:34 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                             CLERK
this Memorandum Decision shall not be                                    Indiana Supreme Court
                                                                            Court of Appeals
regarded as precedent or cited before any                                     and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                          Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        May 9, 2017
U.F., A.F. & N.F. (Minor Children)                       Court of Appeals Case No.
Children in Need of Services                             60A01-1607-JC-1677
and                                                      Appeal from the Owen Circuit
                                                         Court
L.F. (Mother),
                                                         The Honorable Kelsey Hanlon,
Appellant-Respondent,                                    Judge

        v.                                               Trial Court Cause Nos.
                                                         60C02-1602-JC-31
                                                         60C02-1602-JC-32
The Indiana Department of Child                          60C02-1602-JC-34
Services,
Appellee-Petitioner.




Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 60A01-1607-JC-1677 | May 9, 2017               Page 1 of 5
                                    Case Summary and Issue
[1]   L.F. (“Mother”) and E.F.1 (“Father”) adopted N.F., U.F., and A.F. from

      certain Native American tribes in Alaska. In 2016, the juvenile court

      adjudicated N.F., U.F., and A.F. as children in need of services (“CHINS”)

      and placed U.F. and A.F. in non-Native American foster care.2 Mother

      appealed this ruling alleging the juvenile court failed to comply with the Indian

      Child Welfare Act and sought a new hearing to determine whether U.F. and

      A.F. should be returned to Mother. Following Mother’s filing of her notice of

      appeal, the trial court ordered the children to be returned to Mother and the

      parties agree this case is now moot. However, Mother argues the case should

      be decided on its merits under the public interest exception. Concluding this

      case is moot and does not justify our review under the public interest exception,

      we dismiss.



                               Facts and Procedural History
[2]   Mother and Father adopted three boys, N.F., U.F., and A.F. through tribal

      adoption in Alaska. All three of the boys are seven years old. In February of

      2016, the Indiana Department of Child Services (“DCS”) received a report that

      A.F. had red marks across his face. Mother admitted to slapping A.F. and




      1
          Father is now deceased.
      2
       N.F. was placed with his biological mother and remains in her care pursuant to an agreement between the
      parties.

      Court of Appeals of Indiana | Memorandum Decision 60A01-1607-JC-1677 | May 9, 2017             Page 2 of 5
      further investigation revealed Mother often used physical punishment with her

      children including hitting them with spatulas, switches, and spoons. The DCS

      also discovered that U.F. and A.F. slept in playpens which Mother covered

      with a table or dog gates so they could not get out during the night. The DCS

      removed the children and filed a petition alleging that the children were in need

      of services. The DCS placed U.F. and A.F. with a local foster care in the area

      and placed N.F. with his biological mother.


[3]   On March 14, 2016, Mother filed a motion to dismiss the CHINS allegations

      arguing the DCS and juvenile court had not complied with certain provisions of

      the Indian Child Welfare Act. The juvenile court denied Mother’s motion, but

      granted her subsequent motion requesting the juvenile court certify its order for

      interlocutory appeal. This court declined to accept jurisdiction over the case.

      On April 11, 2016, the juvenile court held a fact-finding hearing and concluded

      the children were CHINS and that removal of the children from their home and

      continued placement in foster care was necessary for their safety and well-being.

      A dispositional hearing was held on July 19, 2016, at which time the court

      adopted the DCS’ recommendations. Mother filed her notice of appeal on July

      20, 2016.


[4]   On August 5, 2016, Mother filed a motion to terminate placement and for

      immediate return of U.F. and A.F. Following a hearing on the matter on

      August 10, 2016, the juvenile court granted Mother’s motion and ordered the

      immediate return of U.F. and A.F. to her care and custody. See Appendix of

      Appellee, Volume II at 5.

      Court of Appeals of Indiana | Memorandum Decision 60A01-1607-JC-1677 | May 9, 2017   Page 3 of 5
                                 Discussion and Decision
[5]   On appeal, Mother does not challenge the juvenile court’s adjudication of the

      children as CHINS. Rather, Mother challenges the children’s placement in

      foster care and alleges the juvenile court and the DCS failed to comply with

      provisions of the Indian Child Welfare Act. See 25 U.S.C. ch. 21 et seq. The

      relief requested by Mother was granted by the juvenile court on August 10,

      2016, when the court ordered the immediate return of the children to her care

      and custody.


[6]   The long-standing rule in Indiana is that a case is deemed moot and will be

      dismissed when no effective relief can be rendered to the parties before the

      court. In re Lawrance, 579 N.E.2d 32, 37 (Ind. 1991). Indiana’s courts have also

      long recognized a case that is otherwise moot may nevertheless be decided on

      its merits when the case involves a question of “great public interest.” Id. at 37.

      We have defined cases of “great public interest” as those that “raise important

      policy concerns and present issues that are likely to recur.” Mosley v. State, 908
N.E.2d 599, 603 (Ind. 2009).


[7]   We disagree with Mother that this case involves important policy concerns or

      an issue likely to recur. Our research reveals relatively few cases in the State of

      Indiana involving the Indian Child Welfare Act, and even fewer of those

      involve disputes concerning the DCS. This case does not fall within the “great

      public interest” exception and we decline to review Mother’s case on the merits.




      Court of Appeals of Indiana | Memorandum Decision 60A01-1607-JC-1677 | May 9, 2017   Page 4 of 5
                                              Conclusion
[8]   The parties agree this case has been rendered moot and we disagree with

      Mother that it should be reviewed under the “great public interest” exception.

      Accordingly, we dismiss this appeal as moot.


[9]   Dismissed.


      Vaidik, C.J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 60A01-1607-JC-1677 | May 9, 2017   Page 5 of 5